t c memo united_states tax_court rameses school of san antonio texas petitioner v commissioner of internal revenue respondent docket no 23228-04x filed date p was established as a nonprofit corporation under the laws of the state of texas for the purpose of operating a school providing education to children in the san antonio area p initially received recognition from r as an organization described in sec_501 i r c which recognition r now seeks to revoke held p furthers private interests and therefore is not operated exclusively for exempt charitable and or educational_purposes consequently p is not entitled to exemption from income_taxation under sec_501 i r c as an organization described in sec_501 i r c victor l smith for petitioner michael k park and virginia e cochran for respondent memorandum findings_of_fact and opinion wherry judge respondent determined that rameses school of san antonio texas petitioner no longer qualified for exemption from federal income_taxation under sec_501 as an organization meeting the requirements of sec_501 respondent therefore revoked petitioner’s tax-exempt status effective date petitioner challenged respondent’s determination by timely invoking the jurisdiction of this court for a declaratory_judgment pursuant to sec_7428 in accordance with rule the administrative record underlying respondent’s determination was filed with the court and a subsequent trial was conducted at this juncture the issue for decision is whether petitioner is operated exclusively for exempt purposes ie educational and or charitable within the meaning of sec_501 findings_of_fact some of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure founding and operations petitioner was formed as a nonprofit corporation under the laws of the state of texas on date pursuant to its articles of incorporation petitioner was organized for the stated exempt_purpose of operating a school to provide a sound education for all school-age children within the city of san antonio and bexar county texas at all relevant times petitioner has maintained its principal_place_of_business in san antonio texas patricia l fennell ms fennell founder of petitioner has from its inception served as the school’s executive director president and ceo basil h franks mr franks apparently also known as basil kamau atum was likewise involved in the founding incorporation and early operations of petitioner mr franks resigned from further participation in may of the articles of incorporation and the bylaws adopted in accordance therewith provided for a board_of directors to oversee governance of petitioner during petitioner submitted to the internal_revenue_service irs a form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code by letter dated date petitioner received recognition from the irs as an organization_exempt_from_taxation under sec_501 by reason of being described in sec_501 exempt status under sec_501 rendered petitioner eligible under the texas education code to apply for an open-enrollment charter and thereby to be recognized as a state public school entitled to receive public funding see tex educ code ann sec_12 a vernon petitioner so applied and on date obtained from the texas state board_of education sboe the requested open-enrollment charter the charter in accordance with applicable state law imposed upon petitioner conditions related to its operations including rules to require compliance with generally_accepted_accounting_principles gaap and recordkeeping standards to restrict conflicts of interest and less than arm’s-length transactions and to adhere to specific dictates governing student attendance and special education programs in petitioner began operating a school offering pre- kindergarten through grade instruction to children the school employed what is referred to as a multi-age level or one-room schoolhouse setting records suggest that student enrollment grew from about in early years to approximately by throughout its history the school has focused on serving a racially and ethnically diverse economically although the parties’ stipulation references march of in connection with receipt of the open-enrollment charter a cursory review of the underlying document reveals that the contract for charter was entered and executed on date see 93_tc_181 holding that stipulations are properly disregarded where clearly contrary to evidence contained in the record disadvantaged population with the majority of the student body drawn from minority groups classes were initially conducted in property leased to the school pincite north hackberry street in san antonio texas by cash warranty deed dated date petitioner became the record_owner of property pincite north hackberry street and and north center street in san antonio the north hackberry street location has since constituted the school’s principal_place_of_business by a rental agreement dated date ms fennell purported to lease the north hackberry and north center properties to petitioner for dollar_figure and dollar_figure per month respectively personally ms fennell is the record_owner of properties pincite east crockett and westminster avenue in san antonio the latter property constitutes ms fennell’s principal_residence petitioner maintained various commercial checking accounts at frost national bank ms fennell possessed check writing authority on these accounts checks from petitioner’s bank accounts were issued to make purchase_price and mortgage payments on the properties titled to ms fennell in her personal capacity pincite east crockett and westminster avenue petitioner’s funds were likewise used to make payments on leases entered by ms fennell as an individual on other properties ms fennell also from petitioner’s bank accounts issued checks to herself as payee and made cash withdrawals for which the record reflects no documented and established business_purpose business_purpose or board authorization is similarly lacking for thousands of dollars of expenditures directed to retail stores credit card companies financial institutions ms fennell’s dentist and other businesses nor does the record suggest any documented system either of loans to and repayments by ms fennell or of loans by ms fennell and reimbursements from the school state administrative proceedings public education in texas is overseen by the sboe a body of members elected by the voters and by the commissioner of education an individual appointed by the governor and confirmed by the state senate tex educ code ann secs vernon the sboe carries out its statutorily prescribed powers and duties which consist in large part of establishing educational policies programs and standards with the assistance of the commissioner of education tex educ code ann sec the commissioner of education in turn heads the administrative agency the texas education agency tea or the agency charged with administering and monitoring compliance with educational programs tex educ code ann secs vernon in february of the commissioner of education directed the tea to conduct a financial status audit of petitioner following issuance by the tea of findings reflecting a number of improprieties the commissioner directed the agency to conduct an on-site investigation into the fiscal management of the school the on-site investigation took place on march and and the tea issued its final report of findings on date given that the investigative audit had revealed legal and material violations of petitioner’s open-enrollment charter the report recommended that the tea institute proceedings for adverse action ie revocation of the charter by the sboe accordingly the tea instituted a proceeding before the sboe an administrative law judge was assigned to preside over the resultant hearing and to render a proposal for decision in the matter a 2-day hearing which included the presentation of documentary_evidence and witness testimony was conducted on november and and petitioner was represented by attorney roger stephens on date the administrative law judge issued a proposal for decision containing separate findings_of_fact a discussion summarizing those findings and their import and specific conclusions of law the proposal ultimately recommended that petitioner’s charter be revoked the following excerpt from the proposal’s discussion encapsulates the enumerated findings and conclusions it is clear from the evidence that rssat was being operated without a functioning board_of directors two directors were reflected in board minutes as having attended meetings however the directors did not attend meetings as the minutes reflect in fact the directors were not even aware of the meetings the original budget was never amended as required to reflect a decrease in the number of projected students in attendance the school accounts were being used for personal purposes by the executive director of the school without any oversight by the board_of directors documents submitted by the executive director as support for additional payments were altered prior to submission to the agency student attendance records were inflated resulting in overpayments to the school special education requirements were ignored until the end of november of entries of temporary placements were made well after the fact without the knowledge and consent of the original makers of documents required special education ard meetings were not held and mandatory forms were not completed in short the evidence establishes that the executive director had unfettered discretion to direct and manage the operation of rssat and its financial affairs as a direct result of this unilateral authority the school failed to meet the requirements of the charter contract failed to comply with gaap and failed to meet applicable laws and rules the open-enrollment charter of rssat should be revoked on date after review of the proposal and any exceptions thereto submitted by the parties the sboe issued a decision that found that the findings_of_fact discussion and conclusions of law contained in the date proposal for decision were proven by a preponderance_of_the_evidence ordered that those findings_of_fact discussion and conclusions of law were adopted by the sboe for all purposes and ordered that the open-enrollment charter of the school was revoked effective date subsequently on date the sboe issued a final order denying the school’s motion for rehearing irs examination examination by the irs into petitioner’s tax-exempt status began in late precipitated by the forwarding to the irs of a newspaper article reporting the revocation of the school’s charter the irs conducted an investigation into whether petitioner complied with the standards imposed under sec_501 in particular the irs sought financial and governance records in order to verify the information reported by petitioner on forms return of organization exempt from income_tax and to evaluate the records for possible instances of private benefit and personal inurement to that end dozens of information document requests were issued to petitioner but only a very limited portion of the requested materials was ever provided and often only after repeated inquiries missed or delayed appointments and a general lack of cooperation on the part of petitioner consequently additional information was sought and obtained from third-party sources including public records and the tea the examination culminated with issuance on date of the final adverse determination underlying this litigation the conclusion was that petitioner failed to establish that it was operated exclusively for an exempt_purpose in that it was operated for the benefit of private interests and a part of net_earnings inured to the benefit of its founder ms fennell i general rules--exempt status opinion sec_501 exempts from federal income_taxation organizations described in sec_501 among the organizations so described are those set forth in sec_501 corporations organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual in order to be exempt under sec_501 an organization must be both organized exclusively for one or more of the exempt purposes specified in the section known as the organizational_test and operated exclusively for such purposes known as the operational_test see sec_1_501_c_3_-1 income_tax regs failure to satisfy either test forecloses a sec_501 exemption id in application of the organizational and operational tests exclusively does not mean ‘solely’ or ‘absolutely without exception’ 102_tc_558 quoting 71_tc_102 affd 37_f3d_216 5th cir see also 79_tc_793 nonetheless the presence of a single nonexempt purpose if substantial in nature precludes exempt status regardless of the number or importance of truly exempt purposes 326_us_279 113_tc_47 affd 242_f3d_904 9th cir nationalist movement v commissioner supra pincite am campaign acad v commissioner 92_tc_1053 to satisfy the exclusivity requirement as it pertains to the organizational_test the entity’s articles of organization must limit its purposes to those which are exempt and must not expressly empower it to engage except in insubstantial part in activities not in furtherance of exempt purposes sec_1_501_c_3_-1 and b income_tax regs the articles or applicable law must also ensure that upon dissolution of the organization assets would not be distributed to its members or shareholders sec_1_501_c_3_-1 income_tax regs with respect to the operational_test an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 income_tax regs the operational_test also reinforces the express dictates of sec_501 in that an entity is deemed not to operate exclusively for exempt purposes if net_earnings are distributed or otherwise inure to the benefit of private individuals or if its activities involve proscribed political involvement sec_1_501_c_3_-1 and income_tax regs additionally although an organization may be engaged only in a single activity directed toward multiple purposes both exempt and nonexempt failure to satisfy the operational_test will result if any nonexempt purpose is substantial redlands surgical servs v commissioner supra pincite copyright clearance ctr inc v commissioner supra pincite exempt purposes in turn are those specified in sec_501 such as religious charitable scientific and educational sec_1_501_c_3_-1 income_tax regs charitable is further defined as follows the term charitable is used in sec_501 in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 of other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions such term includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency sec_1_501_c_3_-1 income_tax regs educational is similarly expounded to wit the term ‘educational’ as used in sec_501 relates to-- a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 income_tax regs regulations also list several examples of educational organizations including an organization such as a primary or secondary school a college or a professional or trade school which has a regularly scheduled curriculum a regular faculty and a regularly enrolled body of students in attendance at a place where the educational activities are regularly carried on sec_1_501_c_3_-1 example income_tax regs however regardless of the presence of what might otherwise be proper exempt purposes an explicit exception to sec_501 status exists in that an organization is not organized or operated exclusively for one or more of the purposes specified in sec_501 unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 income_tax regs in other words if an organization can be shown to benefit private interests a limitation substantially overlapping but encompassing more than simply the inurement of earnings to insiders it will be deemed to further a nonexempt purpose am campaign acad v commissioner supra pincite 76_tc_1 n private benefits within the scope of the prohibition may include an advantage profit fruit privilege gain or interest am campaign acad v commissioner supra pincite- a substantial body of caselaw has explored the concept of private benefit within the framework of the relationship between an organization claiming tax-exempt status and its founder or small_group of related insiders see eg 412_f2d_1197 86_tc_916 church of the transfiguring spirit inc v commissioner supra pincite 74_tc_846 affd sub nom 739_f2d_265 7th cir 74_tc_531 affd 670_f2d_104 9th cir 74_tc_507 affd without published opinion 647_f2d_163 2d cir factors emerging repeatedly as indicative of prohibited inurement and private benefit include control by the founder over the entity’s funds assets and disbursements use of entity moneys for personal expenses payment of salary or rent to the founder without any accompanying evidence or analysis of the reasonableness of the amounts and purported loans to the founder showing a ready private source of credit see eg founding church of scientology v united_states supra pincite2 church of eternal life liberty inc v commissioner supra pincite church of the transfiguring spirit inc v commissioner supra pincite basic bible church v commissioner supra pincite bubbling well church of universal love inc v commissioner supra pincite unitary mission church v commissioner supra pincite as this court has noted such circumstances provide an obvious opportunity for abuse of the claimed tax-exempt status and make incumbent open and candid disclosure of all facts otherwise the logical inference is that the facts if disclosed would show that petitioner fails to meet the requirements of sec_501 bubbling well church of universal love inc v commissioner supra pincite see also eg founding church of scientology v united_states supra pincite basic bible church v commissioner supra pincite upon a conclusion that relevant facts reveal private benefit the organization will not qualify as operating primarily for exempt purposes absent a showing that no more than an insubstantial part of its activities further the private interests or any other nonexempt purposes am campaign acad v commissioner t c pincite ii contentions of the parties respondent contends that petitioner’s status as an organization exempt from tax under sec_501 should be revoked it is respondent’s position that petitioner fails the operational_test imposed pursuant to sec_1_501_c_3_-1 income_tax regs on grounds that the school was operated to benefit private interests of ms fennell and that part of its net_earnings inured to her benefit respondent relies on the evidentiary record compiled throughout this proceeding and also argues as set forth in an amendment to answer that the doctrine_of collateral_estoppel applies to preclude petitioner from relitigating questions of fact central to the instant dispute conversely petitioner asserts that it satisfies the operational_test operating for public interest as an educational facility petitioner further denies the existence of inurement for personal gain or private interests with respect to collateral_estoppel petitioner challenges application of the doctrine in this context iii burden_of_proof and status of the record as pertains to tax litigation generally the typical rule with respect to burden_of_proof is that determinations by the commissioner are presumed correct and the taxpayer bears the burden of proving error therein rule a 290_us_111 as applied in the particular context of proceedings involving tax-exempt status to the extent that petitioner on brief renews its objections to respondent’s motion for leave to file amendment to answer and thereby to plead collateral_estoppel the court affirms the ruling made at trial granting respondent’s motion for reasons more fully explained in the transcript of proceedings the court remains convinced that the liberality of the court’s rules concerning amended pleadings and the lack of any real surprise or prejudice to petitioner counsel for acceptance of the amendment see rule petitioner also attempts to renew on brief evidentiary objections to exhibits subpoenaed from the tea and introduced by respondent at trial the objections are characterized as hearsay and appear to incorporate complaints about the specificity of the subpoena the disputed documents constitute public records and or records of a regularly conducted business activity and were accompanied by a written declaration from the tea certifying their authenticity none of petitioner’s allegations cast doubt on the admissibility of the documents under fed r evid and or it is also noteworthy that nearly all of the proffered materials were already a part of the record in this case on account of the presence of copies in the administrative record respondent resubmitted the documents during trial in order to provide certified copies the court is satisfied that petitioner’s objections were properly overruled it likewise is well settled that the organization bears the burden of overcoming the grounds set forth in the commissioner’s final ruling letter see eg am campaign acad v commissioner supra pincite4 basic bible church v commissioner t c pincite because an exemption is a deviation from the norm of taxation courts have reasoned that a heavy burden to establish satisfaction of all requisites for such status falls on the entity 505_f2d_1068 6th cir in the words of the court_of_appeals for the fifth circuit to which appeal in the instant case would normally lie it is the burden of the party claiming the exemption of course to prove entitlement to it 602_f2d_711 5th cir there exist however several exceptions to the general_rule sec_7491 may shift the burden to the commissioner with respect to factual issues where the taxpayer introduces credible_evidence but the provision operates only where the taxpayer establishes that he or she has complied under sec_7491 with all substantiation requirements has maintained all required records and has cooperated with reasonable requests for witnesses information documents meetings and interviews see h conf rept pincite 1998_3_cb_747 here petitioner has made no argument directed toward sec_7491 and consequently has not shown that all necessary prerequisites for a shift of burden have been met additionally the record is replete with evidence suggesting lack of cooperation hence regardless of the applicability of sec_7491 in the setting of a declaratory_judgment action an issue we do not reach it is clear that it would afford no relief to petitioner in this situation see s cmty association v commissioner tcmemo_2005_285 nonetheless an additional exception is relevant to this proceeding the commissioner bears the burden_of_proof with respect to any new_matter raised in the answer rule a by amendment to answer respondent here expressly pleaded collateral_estoppel to summarize then the burden rests on petitioner to establish that it was operated exclusively for exempt purposes specifically overcoming the determination by respondent of private_inurement and benefit respondent on the other hand would have to shoulder the burden of showing applicability of collateral_estoppel to prevent petitioner from relitigating questions of fact pertaining to such issues of inurement benefit and the operational_test however because the voluminous record in this case is replete with evidence that would compel the court in an independent weighing of the materials presented and without regard to any binding effect of the sboe decision to make findings essentially identical to those of the sboe to the extent relevant to the result we reach here we conclude that it is unnecessary to probe the applicability of collateral_estoppel to further explain petitioner at trial in support of its position offered only a single documentary exhibit and the testimony of three witness the document was a copy of the school’s articles of incorporation identical in every material respect to multiple copies already contained in the administrative record the witnesses were a teacher who worked at the school for a year a part-time teacher’s aide who assisted at the school for or months and ms fennell neither of the former two could recall the specific time period during which they were associated with petitioner most critically the testimony proffered by all three was generalized conclusory and patently insufficient to cast any serious doubt on the details regarding particular transactions and events evinced by the administrative record for example the testimony elicited on direct examination from the teacher regarding issues such as private benefit consisted of the following q a okay are you aware whether or did you see as a teacher her ms fennell participating in any board meetings or anything while you were there yes there were board meetings we had like i think there were two or three board meetings q okay now as far as the expenses to your knowledge with rameses school things that you have eye witnessed or you have seen have you seen ms fennell take school resources and use them for her own personal benefit or gain a no i haven’t when probed on cross-examination as to the basis for his statements the teacher noted that he saw money being used for equipment computers and stuff and books but with respect to ms fennell’s personal deal did not see any new car any new house diamonds gold all this type of stuff similarly the only question of the teacher’s aide directed toward the issues at hand was have you ever seen anything illegal or improper at rameses school and the response no sir even ms fennell’s testimony was similarly nebulous and indefinite rather than specifically addressing any of the particular allegedly self-dealing transactions reflected in petitioner’s bank records counsel for petitioner inquired okay let me ask you concerning as far as did you make any dispositions or any checks under rameses school for your own personal gain or benefit ms fennell answered no none for my own personal gain or benefit testimony regarding real_estate was nearly as opaque instead of probing particular rental or loan agreements or payments counsel asked questions such as what i’m asking is--did you buy any real_estate for personal gain or benefit to which ms fennell replied no i have not purchased any real_estate for personal gain all the real_estate involved in the questions surrounding rameses school was purchased for the intent of the school it was purchased for the intent of classrooms playgrounds gyms things like this for rameses school thus given the lack of probative value in the evidence offered by petitioner at trial whether or not petitioner is permitted to relitigate factual issues addressed by the sboe is of little practical moment the documentary record and the sboe decision speak with a consistent voice and petitioner has put forward nothing convincing to the contrary iv analysis--revocation of exempt status petitioner’s exempt status was revoked on account of failure to satisfy the operational_test which failure in turn was based on private benefit and inurement accordingly the critical inquiry in this case is whether the facts support a determination of private benefit as set forth in detail supra much caselaw has revolved around questions of private benefit as between an entity and its founder factors highlighted as indicative of a prohibited relationship have included control by the founder over the entity’s funds assets and disbursements use of entity moneys for personal expenses payment of salary or rent to the founder without any accompanying evidence or analysis of the reasonableness of the amounts and purported loans to the founder showing a ready private source of credit nearly all of these factors are present here express findings_of_fact from the sboe proceeding provide a vivid encapsulation of the evidence contained in the record on these topics and are worth quoting at some length creation implementation and review of the school’s budget by the board_of directors general oversight of the school by failing to adopt as a current and legally adequate budget rssat’s governing board failed in its duty to provide oversight direction supervision and control_over the administration of the school as required by the charter further as a result of this failure ms fennell has exercised budget authority for the school without the oversight and direction of the board_of directors as required by the charter compensation of ms fennell other questionable financial transaction sec_11 while rssat’s board approved a salary of dollar_figure per month for ms fennell as the school administrator the school’s payroll journal showed salary amounts in excess of dollar_figure per month in date date and date ms fennell was paid dollar_figure dollar_figure and dollar_figure respectively although ms fennell asserted that the excess amounts were awarded as reimbursement for money that she had loaned the school the documentation that she personally presented to tea in support of her claim had clearly been altered for example dates on checks had been changed to correspond to the appropriate time period and invoices were altered to reflect higher amounts further there is no documentation that the board_of directors authorized the payment of additional_amounts of salary no documentation exists to support expenditures of dollar_figure in fourteen counter checks by ms fennell some checks drawn on the school’s account by ms fennell paid for personal services such as dental work ms fennell paid bandera dental dollar_figure for a dental cleaning using rameses school check on date no documentation exists to demonstrate that checks such as these were payment for school-related services the payments were not approved by the board_of directors pursuant to an amended budget in addition to the counter checks described in finding of fact no ms fennell made unexplained cash withdrawals on the school’s account no documentation exists establishing that the withdrawals are directly connected to school-related expenditures although ms fennell informed agency staff that the withdrawals reimbursed her for the expenditure of her personal funds for school purposes the payments were not approved by the board_of directors real_estate transactions and lease payments ms fennell as president and ceo of rameses school inc sic founder owner received a cash warranty deed from vera williams-young grantor for property located pincite north hackberry street north center street and north center street ms fennell leased the properties located pincite north hackberry street and north center street to the rameses school the school occupied these properties the rental agreement provided that the monthly rents for the hackberry property and the north center property were dollar_figure a month and dollar_figure a month respectively the agreement was unique and did not resemble traditional lease agreements it contained only one signature that of ms fennell and did not contain a specific term of years no board minutes exist demonstrating notice acceptance or ratification of the lease no lease payments were documented by the school further if in fact the school owned the property the school was leasing the property from itself under the owner rental agreement there is evidence of other lease payments in the latter part of dollar_figure to chase manhattan bank for a mortgage lease payment dollar_figure to alfredo guzman e crockett dollar_figure to sara guzman dollar_figure to jean parker dollar_figure to j guy sowells center and dollar_figure to james goodman center street no lease agreements were produced by the school and no real_estate transactions supporting these transactions were found during a deed records search ms fennell bought the property pincite e crockett from alfred guzman as an individual and not as a representative of rssat ms fennell issued rameses school check number dated date to mr guzman as a payment for the property citations omitted the foregoing factual circumstances independently borne out by the documentary record are more than sufficient to establish prohibited private benefit furthermore even if petitioner were permitted to challenge the sboe findings its response on brief consists solely of short unsupported and conclusory statements of denial for example the school’s entire argument on opening brief on the inurement and private benefit issue reads plaintiff presented witnesses to testify that board meetings were regularly conducted and that plaintiff did not personally benefit or receive personal gains plaintiff explains reimbursement of single rameses check at a dentist office plaintiff was without available checks at the time and duly reimbursed rameses school similar blanket statements on reply brief are equally unpersuasive in the face of the detailed evidence hence the court is constrained to hold on the entire record in this case that on account of proscribed private benefit petitioner was not operated exclusively for exempt purposes within the meaning of sec_501 petitioner’s tax-exempt status is properly revoked the court has considered all other arguments made by the parties and to the extent not specifically addressed herein has concluded that they are without merit or are moot to reflect the foregoing decision will be entered for respondent
